 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
to                                                                                ~,~+x)
       MARY AMADOR et al.,                         Case No. CV 10-1649 SVW ~~}
11
       individually and as class
                                                   [Hon. Stephen V. Wilson]
12     representatives
13                           Plaintiffs,                    ORDER RE PLAINTIFFS'
                                                  STIPULATION FOR A PROTECTIVE
14      vs.                                       ORDER
15     SHERIFF LEROY D. BACA,                     Hearing Date:           Apri16, 2020
16     individually and in his official           Hearing Time:            1:30 P.M..
       capacity, et al,                           Courtroom:              l0A
17 ~
18                           Defendants.

19
20
21            Plaintiffs' joint stipulation for an order approving the proposed protective

22 order and good cause appearing therefor
23                              IT IS HEREBY ORDERED

24            That the protective order submitted as Exhibit A to the joint stipulation is

25     hereby approved.
26     DATED: March~,2020
27
                                                  u      ~            ~     ~~~
2g
                                                 ~~5~              ~              ~
